On petition for rehearing on the part of plaintiffs in error it is also contended that evidence sufficient to sustain the convictions was not adduced on the part of the State. Plaintiffs in error were each by the jury convicted under counts one of the respective informations. The informations against each of them were filed September 12, 1938, and count one in one information charged that one of the plaintiffs in error, Cleve Pryor, on July 22, 1938, in Hillsborough County, Florida, did unlawfully and feloniously have in his possession tickets in a certain lottery commonly known as New York Bond, which said lottery was then and there conducted for money, and said tickets were evidence of an interest in the aforesaid lottery not yet played. Count one of the other information made a similar charge against plaintiff in error, Jesse McIntosh, with reference to the possession of Bolita tickets.
The evidence shows that an officer, around 8:00 o'clock P. M., July 22, 1938, saw one of the defendants at a darkey drink stand take some papers from his pocket and then count his money; other defendants did likewise; the defendants drove away in a car and the officers followed and arrested one of the defendants on a charge of reckless driving; some of the defendants threw their tickets away, which the officers *Page 869 
secured and identified as "Parlay," Bolita and New York Bond tickets; each of the defendants had some cash on his person; the Bolita drawing was scheduled for 9:30 P. M. on July 22, 1938, and the defendants were arrested around 8:00 P. M., about one and one-half hours before the drawing. The defendant McIntosh admitted to the arresting officer that he had Bolita tickets; the defendant Pryor had in his possession New York Bond tickets, which the evidence tended to show represented chances in a lottery not yet played, but none of the tickets were sent to this Court along with the record. We think there is ample testimony to sustain the verdict and judgment. All the other questions raised by plaintiffs in error has been considered, but no reversible error is shown.
Petition for rehearing is denied.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.